     Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 1 of 15 PageID #:2365




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                              Case No.: 1:20-cv-04196
         Plaintiffs,
                                                              Judge Matthew F. Kennelly
v.

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                                FINAL JUDGMENT ORDER

         This action having been commenced by WHAM-O HOLDING, LTD. and INTERSPORT

CORP. d/b/a WHAM-O (“WHAM-O” or “Plaintiffs”) against the Defendants identified in the

attached First Amended Schedule A using the Online Marketplace Accounts (collectively, the

“Defendant Internet Stores”), and WHAM-O having moved for entry of Default and Default

Judgment against the defendants identified in the First Amended Schedule A attached hereto

(collectively, the “Defaulting Defendants”);

         This Court having entered upon a showing by WHAM-O, a temporary restraining order

and preliminary injunction against Defaulting Defendants which included an asset restraining

order;

         WHAM-O having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and
   Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 2 of 15 PageID #:2366




       None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired.

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. “In the context of cases like this one, that means a plaintiff must show

that each defendant is actually operating an interactive website that is accessible in Illinois and

that each defendant has aimed such site at Illinois by standing ready, willing and able to ship its

counterfeit goods to customers in Illinois in particular (or otherwise has some sufficient

voluntary contacts with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships &

Unincorporated Ass’ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this

case, Plaintiffs have presented screenshot evidence that each Defendant Internet Store is reaching

out to do business with Illinois residents by operating one or more commercial, interactive

Internet Stores through which Illinois residents can and do purchase products using counterfeit

versions of Plaintiffs’ Trademarks. See Docket No. 12 which includes screenshot evidence

confirming that each Defendant Internet Store does stand ready, willing and able to ship its

counterfeit goods to customers in Illinois bearing infringing and/or counterfeit versions of the

FRISBEE Trademarks, U.S. Trademark Registration Nos. 4,046,202; 970,089 and 679,186.

       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114) and false designation of

origin (15 U.S.C. § 1125(a)).

       IT IS HEREBY ORDERED that WHAM-O’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.



                                                 2
     Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 3 of 15 PageID #:2367




IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert

        with them be permanently enjoined and restrained from:

        a. using the FRISBEE Trademarks or any reproductions, counterfeit copies or colorable

           imitations thereof in any manner in connection with the distribution, marketing,

           advertising, offering for sale, or sale of any product that is not a genuine WHAM-O

           Product or not authorized by WHAM-O to be sold in connection with the FRISBEE

           Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           WHAM-O Product or any other product produced by WHAM-O, that is not WHAM-

           O’s or not produced under the authorization, control or supervision of WHAM-O and

           approved by WHAM-O for sale under the FRISBEE Trademarks;

        c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control or supervision of

           WHAM-O, or are sponsored by, approved by, or otherwise connected with WHAM-

           O;

        d. further infringing the FRISBEE Trademarks and damaging WHAM-O’s goodwill;

        e. otherwise competing unfairly with WHAM-O in any manner;

        f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for WHAM-O, nor authorized by WHAM-O to be

           sold or offered for sale, and which bear any of the FRISBEE Trademarks or any

           reproductions, counterfeit copies or colorable imitations thereof;

                                                3
     Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 4 of 15 PageID #:2368




        g. using, linking to, transferring, selling, exercising control over, or otherwise owning

           the Online Marketplace Accounts, or any other online marketplace account that is

           being used to sell or is the means by which Defaulting Defendants could continue to

           sell Counterfeit/Infringing Products; and

        h. operating and/or hosting websites that are involved with the distribution, marketing,

           advertising, offering for sale, or sale of any product bearing the FRISBEE

           Trademarks or any reproductions, counterfeit copies or colorable imitations thereof

           that is not a genuine WHAM-O Product or not authorized by WHAM-O to be sold in

           connection with the FRISBEE Trademarks.

2.      Those in privity with Defaulting Defendants and with actual notice of this Order,

        including any online marketplaces such as Alibaba Group Holding Ltd., Alipay.com Co.,

        Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms,

        Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

        Yahoo, web hosts for the Defendant Domain Names, and domain name registrars, shall

        within three (3) business days of receipt of this Order:

        a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the FRISBEE

           Trademarks, including any accounts associated with the Defaulting Defendants listed

           on First Amended Schedule A attached hereto;

        b. disable and cease displaying any advertisements used by or associated with

           Defaulting Defendants in connection with the sale of counterfeit and infringing goods

           using the FRISBEE Trademarks; and

        c. take all steps necessary to prevent links to the Defendant Online Marketplaces

           identified on First Amended Schedule A from displaying in search results.

                                                  4
     Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 5 of 15 PageID #:2369




3.      Pursuant to 15 U.S.C. § 1117(c)(2), WHAM-O is awarded statutory damages from each

        of the Defaulting Defendants in the amount of one hundred fifty thousand dollars

        ($150,000) for willful use of counterfeit FRISBEE Trademarks on products sold through

        at least the Defendant Internet Stores.

4.      Amazon Payments, Inc. (“Amazon”) shall, within two (2) business days of receipt of this

        Order, permanently restrain and enjoin any accounts connected to Defaulting Defendants,

        Defaulting Defendants’ online marketplace accounts or Defaulting Defendants’ websites

        identified on First Amended Schedule A from transferring or disposing of any money or

        other of Defaulting Defendants’ assets.

5.      All monies currently restrained in Defaulting Defendants’ financial accounts, including

        monies held by Amazon are hereby released to WHAM-O as partial payment of the

        above-identified damages, and Amazon is ordered to release to WHAM-O the amounts

        from Defaulting Amazon accounts within seven (7) business days of receipt of this Order.

6.      Until WHAM-O has recovered full payment of monies owed to it by any Defaulting

        Defendant, WHAM-O shall have the ongoing authority to serve this Order Amazon in the

        event that any new Amazon accounts controlled or operated by Defaulting Defendants

        are identified. Upon receipt of this Order, Amazon shall within two (2) business days:

        a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

           Defendants’ Online Marketplace Accounts or Defaulting Defendants’ websites,

           including, but not limited to, any Amazon accounts;

        b. Restrain and enjoin such accounts or funds that are Asia based from transferring or

           disposing of any money or other of Defaulting Defendants’ assets; and




                                                  5
     Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 6 of 15 PageID #:2370




        c. Release all monies restrained in Defaulting Defendants’ Amazon accounts to

           WHAM-O as partial payment of the above-identified damages within ten (10)

           business days of receipt of this Order.

        d. Upon Plaintiffs’ request, Amazon shall disable and/or cease facilitating access to the

           Defaulting Defendants’ accounts, including any other alias seller identification names being

           used and/or controlled by Defendants to engage in the business of marketing, offering to

           sell, and/or selling goods bearing and/or using counterfeits and infringements of

           Plaintiff's WHAM-O Trademarks.

7.      Until WHAM-O has recovered full payment of monies owed to it by any Defaulting

        Defendant, WHAM-O shall have the ongoing authority to serve this Order on any banks,

        savings and loan associations, or other financial institutions (collectively, the “Financial

        Service Providers”) in the event that any new financial accounts controlled or operated by

        Defaulting Defendants are identified. Upon receipt of this Order, the Financial Service

        Providers shall within two (2) business days:

        a. Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

           Online Marketplace Accounts or Defaulting Defendants’ websites;

        b. Restrain and enjoin such accounts from receiving, transferring or disposing of any

           money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ financial accounts to

           WHAM-O as partial payment of the above-identified damages within ten (10)

           business days of receipt of this Order.

        d. Upon Plaintiffs’ request, the Internet marketplace website operators and/or

           administrators for the Seller IDs shall disable and/or cease facilitating access to the

           Seller IDs, including any other alias seller identification names being used and/or

                                                  6
     Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 7 of 15 PageID #:2371




            controlled by Defendants to engage in the business of marketing, offering to sell,

            and/or selling goods bearing and/or using counterfeits and infringements of WHAM-

            O’s trademarks.

8.      In the event that WHAM-O identifies any additional online marketplace accounts,

        domain names or financial accounts owned by Defaulting Defendants, WHAM-O may

        send notice of any supplemental proceeding to Defaulting Defendants by e-mail at the

        email addresses identified in Exhibit 2 to the Declaration of Todd Richards and any e-

        mail addresses provided for Defaulting Defendants by third parties.

9.      The bond posted by Plaintiffs in the amount of $10,000.00 is hereby ordered released by

        the Clerk to Plaintiffs or Plaintiffs’ counsel.

This is a Final Judgment.

Dated: September 27, 2020

                                                _____________________________________
                                                United States District Court Judge




                                                   7
Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 8 of 15 PageID #:2372




                        FIRST AMENDED SCHEDULE A

       No.                             Defendants
        1     ??Cloke??
        2     ADIMGShop
        3     AHuShi
        4     Ainanm
        5
        6
        7
        8     Always Online
        9
       10     Are we together
       11
       12     Automotech
       13     BabeKing
       14     bai huo shang dian
       15     balabalahei
       16     Balata Home
       17     BAOYIT
       18     bbogengg
       19
       20     Best-deal88
       21     bjzxz
       22     BOOB
       23     Bubblekiss Aopeng
       24
        25    C&L-US
        26    Camillaxdlf
        27
        28    chenghuaquyongdingranshishangmanbu
        29    chengzhifeixiang
        30    Christine's store
        31    Chuangrong
        32    CICCC
        33    Coohyonfoy
        34    DALAI
        35    Dark Area Store
        36    D-DUK
        37    Deal Value with YingYing
        38    Depruies

                                        8
Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 9 of 15 PageID #:2373




        39
        40    diyanye
        41
        42    Ds Online
        43    DULIU
        44
        45    Ebtoys shop
        46    Euoso
        47    Evator
        48    excursion
        49    Fairy jump
        50    fanweiwei
        51
        52    fengkuo
        53    Flying cars
        54    Fu DaShi
        55    FYX-StoreOnline
        56    Gao's shops
        57    GET CO.,LTD
        58    Gnpmmd-us
        59
        60    GNTOP
        61    GOOD PET&SHOP
        62
        63    Gwill
        64
        65    HAKUMA.
        66    Happy boutique house
        67    haptern
        68    Hard work home
        69    Hardworking person m
        70    Hefei Bear Fat E-commerce Co., Ltd
        71    Hexing Furniture
        72    HIbuy
        73    Hize Lin
        74    Hogor
        75
        76    hongyifei-shop
        77    HSMCSHKAS
        78    Hu-min
        79


                                          9
Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 10 of 15 PageID #:2374




         80   i Great Home
         81
         82   inboxGAUS
         83   Itenqi
         84
         85   Jia He Shop
         86   jiabing Kang
         87   JiaHome
         88   Jialan
         89   JiaLiYangGuangUs
         90
         91   JianMing Shop
         92
         93   JIAXIAO Ship
         94   JiLei
         95
         96
         97   JinZC-US
         98
         99   JIUZO
        100   JJangHy
        101   Junson
        102
        103
        104   KELLYBABY
        105
        106   KKhoney
        107
        108   Kuso
        109   LanDream
        110   lanzhili
        111   Lastnight
        112
        113   LDJ - LTD
        114   LDRLDFRFG
        115   liangze123456
        116   LIAN-SHOP
        117
        118   Lightning rat
        119   lijiejingyingbu
        120   LIMEI Direct


                                     10
Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 11 of 15 PageID #:2375




        121   li-ming
        122   Lin Xian Ze Lin Ri Yong Bai Huo Shang Hang
        123   linxianjunjunjiajudian
        124   linxianweiguowujinmenshibu
        125   LinxianYanfengFuzhuangdian
        126   lishumao
        127   liutao shop
        128   liutaosheng
        129   Liuweihao888
        130   LLSDLS
        131   Loprt
        132   Love Beautiful House
        133   Lucky Egg Store
        134
        135   lvliangshilishiqulijixinwujinrizadian
        136
        137   Ma DONG shop
        138   Makkalen
        139   Mangmosp36
        140   MAXYQ
        141   meihaonianhua
        142   MENG SHENG
        143   MengJieShi Store
        144   MGKPET
        145
        146   mklkjdrh
        147
        148   MoonyLI
        149   Mullue
        150   Muyuyunshang
        151   na-na
        152
        153   ncoshfiu
        154
        155   Nifera
        156   NJSHBHJ
        157   NJZNXCJS
        158   Numbot
        159   nuobikj
        160   nuokechongwu
        161   NYJRYBH


                                            11
Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 12 of 15 PageID #:2376




        162   OBDDIY
        163   Old Captain
        164   OMISHIN
        165   OPOB
        166   PartLand
        167   Pashanhu
        168   pengfeiren
        169   Petanme
        170   PETCUTE-US
        171   PETGADS
        172   Piguyi
        173   pinxiang
        174
        175   Professimart
        176   Q.VOPPD
        177
        178   qingbaotong
        179   Qingdaotuoyaomaoyiyouxiangongsi
        180   qinniao
        181
        182   Queny
        183   QYZYG
        184
        185   Royarebar
        186   ruyang
        187
        188   Salvatore - US
        189
        190   SAspring
        191
        192
        193   shanxikangyimei
        194   she-love
        195   ShengGe
        196   shenghuoguan
        197   Shenzhen Feng-Trade Co., Ltd.
        198
        199   SHYM
        200
        201   smartness
        202   SPLY DTEM


                                         12
Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 13 of 15 PageID #:2377




        203   SpringL Shop
        204   SR T.C
        205   star991
        206   SU YU XUN
        207   Sunriseor
        208   Supersale_TP
        209   Suzhou Lianle Trading Co., Ltd.
        210   SYFB
        211
        212
        213
        214   taiyuanshixiaodianquliyadongshanghang
        215   TangFeii
        216   TheSunat
        217   tjtz
        218
        219   Toolsbast
        220   Totrade Inc
        221   Twinsmall
        222
        223   URToys
        224   USBEETPIA
        225   US-pootiscen
        226   vciq sports
        227   VE Winter
        228   VICOVI
        229
        230
        231   WADFACOM
        232   waitousanqi
        233   WANGYANUS
        234
        235   Wanrane
        236   weichun1
        237   Wen-tong
        238   Wodlok
        239   WOOT®
        240   WRLFLY
        241   WuKong
        242   wuqiyao
        243   Wuwustore


                                          13
Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 14 of 15 PageID #:2378




        244   WXJZFZHPWJ
        245   WY&SHNAGMAO
        246   wyjcom
        247   wyys
        248   Xeroy
        249   XGCCD
        250   XiaGuan
        251   Xian Chuang Zhe
        252
        253   Xiaoxian
        254   xihouxian
        255   XingXingShangDian
        256   XJJwp0ne1
        257
        258   Xuan Xuan
        259   XUEC
        260   XZZFD
        261   YAHUIDINGYE
        262
        263   YiJie Shop
        264
        265
        266
        267   Yotaini
        268   Youthquake
        269   YQCOM
        270   yu fu yuan
        271   YUNCHUANKJ
        272   ZeHai
        273   zenglingliang
        274   Zhenxing
        275   zhenyi1 shop
        276   Zhi Jin Shan Shop
        277   ZhiMengcom
        278   ZHPRZD
        279   ZLVE
        280   Zrongus
        281   ZuilyHome
        282   ZyMotorized
        283   ZZLSP



                                     14
Case: 1:20-cv-04196 Document #: 42 Filed: 09/27/20 Page 15 of 15 PageID #:2379




                                     15
